ROVER, Chief Judge.
This is an appeal from the dismissal of a complaint for absolute divorce. The husband sued his wife for an absolute divorce on the ground of voluntary separation from bed and board for five consecutive years without cohabitation (Code 1951, § 16-403).
The testimony adduced on behalf of the husband supported the allegations of the complaint. At the conclusion of the complainant’s case the court said:
“ * * * I have consistently ruled that this is insufficient evidence to make a case, that there is no corroboration of the plaintiff that there was a voluntary separation. * * *
***** *
“I will dismiss it [the complaint] on the ground it hasn’t been corroborated.”
In view of Schroeder v. Schroeder1 the court was in error.
Reversed with instructions to grant a new trial.

. D.C.Mun.App., 133 A.2d 470.